Defendants’ unexplained failure to comply with several disclosure orders, the last of which explicitly advised that defendants’ answer would be struck if compliance were not forthcoming, was willful and contumacious and warranted the extreme sanction of striking of their answer (see Zletz v Wetanson, 67 NY2d 711 [1986]; Helms v Gangemi, 265 AD2d 203, 204 [1999]). We have considered defendants’ other contentions and find them unavailing. Concur — Andrias, J.P., Saxe, Sweeny, Moskowitz and Abdus-Salaam, JJ.